 


114 HR 1372 IH: Home Visiting Extension Act
U.S. House of Representatives
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1372 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2015 
Mr. Boustany (for himself and Mr. Reichert) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title V of the Social Security Act to extend the Maternal, Infant, and Early Childhood Home Visiting Programs. 
 
 
1.Short titleThis Act may be cited as the Home Visiting Extension Act. 2.Extension of Maternal, Infant, and Early Childhood Home Visiting ProgramsSection 511(j)(1)(F) of the Social Security Act (42 U.S.C. 711(j)(1)(F)) is amended by striking the period beginning on October 1, 2014, and ending on March 31, 2015 and inserting fiscal year 2015.   
 
